                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JONATHAN RODEN,

              Plaintiff                          Case No. 2:16-CV-11208
                                                 District Judge Victoria A. Roberts
v.                                               Magistrate Judge Anthony P. Patti

MICHELLE FLOYD,
RICHARD CADY, SHAWN
BREWER, and JAMES ROTH,

           Defendants.
___________________________________/

     ORDER GRANTING AS UNOPPOSED PLAINTIFF’S MOTION FOR
     SERVICE OF SUBPOENA ON NON-PARTY AGENT OF MDOC FOR
                  PRODUCTION OF EMAILS (DE 92)

       This matter came before the Court for consideration of Plaintiff’s motion for

service of subpoenas on non-party agent of MDOC for production of emails. (DE

92.) Plaintiff seeks an order directing the U.S. Marshals Service (USMS) to

personally serve subpoenas on Julius Curling, or the current Michigan Department

of Corrections Litigation Manager. (Id.) This motion is unopposed.

       Plaintiff explains that on September 7, 2018, this Court issued an order

directing the USMS to serve subpoenas on non-parties Melinda Bennett and J.

Rohrig, seeking various emails, but that “these witnesses did not mail back their

waiver of service forms.” (Id. ¶ 2; DE 66.) Plaintiff then filed a motion for order

directing the USMS to personally serve non-party witnesses and the MDOC
litigation manager. (DE 79.) This motion was granted in part as to non-party

MDOC employees Bennett and Rohrig, but denied without prejudice as to non-

party Julius Curling because Plaintiff failed to attach to his motion a copy of a

subpoena to Mr. Curling. (DE 84.)1 Plaintiff now seeks to correct that error by

attaching the subpoenas to Julius Curling as well as the subpoenas to Bennett and

Rohrig, which he requests also be served on Curling. (DE 92 ¶¶ 6-7; id. at Pg ID

1305-1308.)

      Plaintiff is proceeding in forma pauperis. Consequently, pursuant to 28

U.S.C. § 1915(d), “[t]he officers of the court shall issue and serve all process, and

perform all duties in such cases. Witnesses shall attend as in other cases, and the

same remedies shall be available as are provided for by law in other cases.” 28

U.S.C. § 1915(d). This provision requires the USMS to serve an indigent party’s

subpoena duces tecum, including by personal service. See Modica v. Russell, No.

2:15-cv-00057, 2015 WL 13653879, at *2 (E.D. Cal. Sept. 18, 2015) (a plaintiff

proceeding IFP is entitled to obtain personal service of an authorized subpoena by

the USMS because Fed. R. Civ. P. 45 requires a subpoena to be personally served);

Biers v. Washington State Liquor & Cannabis Bd., No. C15-1518JLR, 2016 WL

7723977, at *1-2 (W.D. Wash. Apr. 21, 2016) (ordering personal service after


1
  The Court notes that the docket sheet does not reflect a return of service
regarding the subpoenas issued to Bennett and Rohrig indicating that the
subpoenas have been successfully served on them.
                                          2
service by mail was not effective). A court, however, may exercise its discretion to

screen such a subpoena request, relieving the USMS of its duty when appropriate.

See 9A C. Wright & A. Miller, Federal Practice and Procedure § 2454, pp. 244-46

n.21 (3d ed. 2010) (citations omitted).

      Here, upon review of Plaintiff’s unopposed motion and the attached

subpoenas, the Court finds no circumstances warranting an exception to the U.S.

Marshals Service’s statutory duty under § 1915(d) as to the subpoenas attached to

Plaintiff’s motion. Although the discovery deadline in this case has passed, as

noted above, Plaintiff has been seeking service of these subpoenas since prior to

the discovery cut-off date. Further, the Court notes that there was a “pause” in this

litigation while the parties were pursuing settlement negotiations. Finally, the

motion is unopposed. Because the subpoenas attached to Plaintiff’s motion (at

ECF 92, Pg ID 1305-1308) do not require the attendance of any witness, the fees

for one day’s attendance and the mileage allowed by law need not be tendered.

See Fed. R. Civ. P. 45(b)(1).

      Accordingly, Plaintiff’s motion is GRANTED and the Court DIRECTS the

USMS to PERSONALLY serve the subpoenas at ECF No. 92, Page IDs 1305-

1308 at the addresses listed on the subpoenas as expeditiously as possible.




                                          3
IT IS SO ORDERED.


Dated: May 24, 2019                   s/Anthony P. Patti
                                      Anthony P. Patti
                                      UNITED STATES MAGISTRATE JUDGE


                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on May 24, 2019, electronically and/or by U.S. Mail.

                                      s/Michael Williams
                                      Case Manager for the
                                      Honorable Anthony P. Patti




                                         4
